IZZtS
                            The   Court of Criminal Appeals            ORIGINAL
                                        of Texas

Raul Villegas Garza^                       §                          No. PD-0722-15

    Appellant                              §                           RECEIVED \H
                                           §
        V.                                 §
                                                                     COURT OF CR1INAL APPEALS
The State of Texas
                                           §
                                           §                              NOV 09 2015
                                           §

                          PETITION FOR DISCRETIONARY REVIEW
                                                                      Abel Acosta, Clerk


   COMES NOW, RAUL VILLEGAS GARZA, to this Honorable Court of AppealsTfofirffexas, Fort
Worth, Court of Appeals No. 02-14-00206-CR, Trial Court No.. CR>H<27Q£F CRIMINAL APPEALS
Court of Appeals Erred on the following:                             [T\j Qc, 2?."]
1. Background facts in paragraph four (4)
                                                                  Abel Acosta, Cteri-.
   Investigator Robert Young intentionally turned off the audiotape, therefore no
one could hear Young coerced the Appellant in giving a false confession to keep the
Appellant's five trial transcripts.<
Paragraph 5: The Appellant was never asked to initial the Miranda on the consent to
search and seize form.

   The Hood County Investigator Robert Young had NO WARRANT to SEARCH or to SEIZE
the Appellants's personal and legal files.
   This was not a Texas Department Criminal Justice shake down, T.D.C.J. was not the
one who ordered the Appellant's files. This was not to further institutional security.

2. Motion to Suppress:

   The State investigator Robert Young had no search and Seize Warrant when he re
moved all the Appellant's personal and legal files. Young told Appellant that he did
not need a warrant. All he needed to do is have TDCJ remove me. And if I wanted to
keep the five trial transcripts, just give him a confession. The Appellant never saw
the consent to search form until 3 weeks before trial.

3. Again the State and the Court of Appeals ERRED:

   A prisoner has no expectation of privacy in his cell when it comes to search by
TDCJ. TDCJ is not allowed to read or remove a prisoner's legal files«unless TDCJ's
officers find contraband therefore the Fourth Amendment does not apply in this case.
   BUT, on March 4, 2013 Hood County Investigator came into Michael Unit and "Ordered"
TDCJ to go to the Appellant's cell and remove all Appellant's personal and legal files
without having a warrant.

   Therefore, under that condition the Appellant did have a expectation of privacy
in the place searched and having his files seized by investigator Yount, without a
warrant.


   U.S. V. Cohen,,796 F2d 20, (22)-(24)(2dCir. 1986>(4th Amendment Violation because
purpose of warrantless search was to uncover criminal evidence and NOT TO FURTHER
INSTITUTIONAL SECURITY.")

4. Again the Search and Seize of Appellant's files was NOT prison related:

   The Court of Appeal ERRED because this search and seize was NOT for TDCJ, NOR
was it a random cell search and it was NOT a TDCJ^s shake down. The Appellant does
have 4th Amendment covering. See Cohen, 796 F2d 20, (22)-(24)(2d Cir. 1986).
   See State V. Granville,    423 S.W.,3d at 404-405 (Tex. Grim. App. 2014) The Court
of Appeals has found that the 4th AMendment does Apply and that incarcerated people
have an expectation of pivacy in their personal property.... And that there was
neither a warrant in support....

   See Wolff:V. McDonnell, 418 U.S. 539, 555-56, 94 S.CT. 2963,41 L. Ed. 2d 935 (1974)
"...But, though his rights may be diminished by the needs and exigencies of the in
stitutional environment, a prisoner is not wholly stripped of constitutional protections
when he is imprisoned for crime. There is no iron curtain drawn between the con
stitution and the prisons of this country." See also Walter V. United States, -;477 U.S.
649,651, 100 S.CT. 2395, 65 L Ed. 2d 410 (1980).
   The Court of Appeals could not have heard about the investigator Young coerceing
the Appellant after he intentionally turned toff the audiotape.

   Trial record clearly show that the Appellant did not sign the consent to search
for. Exhibits 1 & 2.

   Trial records also clearly show that the Appellant was dealing with a basic Judge.
            .SUFFICIENCY OF THE EVIDENCE "THE COURT OF APPEALS ERRED".

The Appellant was found NOT guilty of the following:

   A. Intending to deceive,
   B. Knowing that or in connection with a official proceeding,

                                          -2-
      C. Or using false statement that was material,
      D.., Filing of an application for a Writ of Habeas Corpus in the 355th Judicial
         District Court (sixth).
      E. False facts contained in affidavits

      F. And for offering the affidavits by the Appellant, (Defendant).
      All of this is in Count One of the indictment which the Appellant was found NOT
guilty.

      Trial record clearly show that the Factfinder did not understand the indictment.
      A. Deos Mr. Garza have to have knowledge that the application was filed?
      B. Can you give us the "definition" to the wordto-wit?

   The factfinders DIP-NOT, understand the phrase "to-wit" indicating that they did
not     understand the indictment.

      Court of Appeals must presume that the factfinder resolved any conflietion. Their
conflict is they did not know what a word meant. How could they understand the indict
ment?

      Court of Appeals ERRED when the indictment has two crimes in one count.

      Count two, the lower Court ERRED when they put count one with count two. (Indictment
enclosed) Exhibit 3.

      Court of Appeals ERRED on the elements of tampering, with or fabricating physical
evidenc. Tex Penal Code Ann. 37.09 (A)(2).

   Waldrop V. State, 219 S.W. 3d 531,535 (Tex. App. Texarkana 2007, No. Pet.) Section
37.09 (2):...[§]'To read into the Statute that an Actor would have to turn over
falsified evidence directly to each agency..."
   Brosky V. State, 915 S.W. 2d 120,144 (Tex.App.-Fort Worth 1996,Pet. Ref'd). "[F]
or a person's actions to fall within.... §3709, a separate criminal offense must al
ready have been committed; otherwise the Actor would not know that an investigation
.... .is pending."

      The factfinder found the Appellant NOT guilty of a criminal offense in count one
and count two (A). Therefore, the Appellant did not know that an investigation was
pending or a crime had been done.

      According to Art. 38.04 Jury are the Judges of facts but they didn't understand
the wording in the Indictment then they can't bring a clear and fehderstanding verdict.


                                            -3-